Citation Nr: 0424947	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-00 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to service connection for a kidney condition.  

2.  Entitlement to service connection for heart disease.  

3.  Entitlement to service connection for a hearing 
impairment.  

4.  Entitlement to service connection for a flexion 
contraction of the right hand.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
November 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the New 
Orleans, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By this rating, service connection was denied 
for a skin condition, a kidney condition, a hearing 
impairment, a nose problem, a heart condition and a right 
hand deformity.  In February 2002, the veteran expressed 
disagreement with the December 2001 rating decision.  

In an October 2002 rating decision, service connection was 
established for a nasal fracture with deviation to the right.  
Also, in December 2002, the RO issued a statement of the case 
reflecting consideration of entitlement to service connection 
to the conditions at issue; the veteran perfected his appeal 
with respect to those issues.  

Subsequently, in a June 2004 rating decision, the RO 
established entitlement to service connection for 
pseudofolliculitis barbae.  The veteran was notified of that 
favorable determination in a letter dated later that month.  

In addition, the veteran's representative alluded an 
intention to pursue a claim for total disability, as the 
veteran's physician reportedly stated that it was unlikely 
that the veteran would be able to return to his usual 
employment status due to his medical condition, pointing out 
later that the Board must consider relevant issues not raised 
be the appellant.  The matter of total disability is referred 
to the RO for all appropriate evaluation and adjudication.  

The issues on appeal are topics of the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




REMAND


Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, the veteran is advised that 
a cardiovascular disease is presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137, 5107; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's available service medical records are entirely 
without reference to complaint, finding or treatment for 
cardiovascular disease.  The veteran's representative in the 
informal hearing presentation stated that the veteran 
complained of chest while in the military.  However, the 
Board observes that chest pains were first recorded in 
November 1979 after the veteran lifted weights.  The pain was 
observed to be located in the pectoralis muscle.  Subsequent 
complaints of chest pain were recorded in April and May 1980, 
and these complaints were associated with muscle strain and 
chest wall syndrome.  Chest X-rays were negative.  

In addition, while cardiovascular disease is currently 
diagnosed, no diagnosis or evidence of treatment was noted in 
the post service year.  Rather, the first documented evidence 
of cardiovascular disease is recorded in February 2001.  

Nevertheless, the veteran in his December 2002 VA Form 9 
indicated that treatment was provided at Fort Hood and at 
Fort Polk.  Records from the latter facility fail to reveal 
treatment for a heart condition.  However, the Board observes 
that no treatment records are available from Fort Hood.  
Also, no records prior to 1977 have been obtained.  In view 
of the foregoing, additional development is necessary.  

Also, although the available service medical records do not 
support a finding of hearing impairment as defined under the 
provisions of 38 C.F.R. § 3.385, the Board observes that the 
veteran's application for benefits shows that he was assigned 
to an infantry division and his service medical records show 
that his hearing acuity was monitored due to exposure to 
noise.  Finally, it is noted that the veteran's hearing 
acuity has not been evaluated in connection with his current 
claim for benefits.  

In addition, the Board observes that the veteran was noted to 
have a congenital flexion contracture of the right hand while 
in military service. While it is clear that congenital 
conditions may not be afforded service connection, pursuant 
to 38 C.F.R. § 3.303 (c), the Board also notes that a VA 
General Counsel precedent opinion has held that service 
connection may be granted for hereditary diseases which 
either first manifest themselves during service or which pre-
exist service and progress at an abnormally high rate during 
service. VAOPGCPREC 67-90 (O.G.C. Perk. 67-90).  In a 
separate opinion, the General Counsel found that service-
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin. VAOPGCPREC 82-
90 (O.G.C. Perk. 82-90).  Thus, a medical opinion should be 
obtained in order to determine whether the veteran's military 
service resulted in additional disability of the right hand. 

The Board observes that service medical records are entirely 
negative for a diagnosis of a kidney condition while he 
service in he military.  The report of the medical 
examination for entrance into active service is not 
available.  However, the Board does note that a December 1980 
medical record shows that the veteran had hematuria for two 
days.  Also, while the report of the November 1981 military 
medical examination shows no pertinent disability on clinical 
evaluation, the report of medical history completed at that 
time reflected that the veteran had a medical history 
remarkable for kidney stones or blood in urine.  The Board 
observes that the veteran has not been afforded examination 
in connection with his current claim in order to determine if 
he currently has a kidney condition related to injury, 
disease or event noted during his military service.  

In view of the foregoing, and in order to provide the veteran 
every consideration in the presentation of his claim, this 
case is remanded to the RO for the following actions.  

1.  The RO should attempt to obtain 
additional service medical records from 
the National Personnel Records Center 
(NPRC) and from any alternative sources 
at its disposal.  The RO's attention is 
directed to the absence of service 
medical records prior to 1977 and the 
absence of records from Fort Hood, Texas.  
If these records are fire related or 
otherwise unavailable, the NPRC should 
certify that fact.  Any additional 
evidence received should be associated 
with the veteran's claims folder.  

2.  The RO should ask the veteran to 
submit any pertinent evidence in his 
possession to include service medical 
records that have not been associated 
with the record previously.  The veteran 
is cautioned not to send any duplicate 
information.  All evidence obtained 
should be associated with the veteran's 
claims folder.  

3.  If the search for service medical 
records should produce evidence of 
inservice complaints or treatment of a 
cardiovascular nature, the RO should 
afford the veteran a VA cardiovascular 
examination in order to determine the 
current nature and etiology of any 
existing heart condition.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  Based on a review 
of the clinical record, the examiner is 
requested to provide an opinion as to 
whether the veteran currently has heart 
disease associated with injury, disease 
or event noted in his military service.  
In particular, the examiner is asked to 
answer the following:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current heart disease is causally related 
to the veteran's military service.  The 
clinical basis for the opinion should be 
set forth in detail.   

4.  The veteran should be afforded a VA 
audiometric examination in order to 
determine the current nature and etiology 
of any existing hearing impairment.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has a hearing impairment 
associated with injury, disease or event 
noted in his military service.  In 
particular, the examiner is asked to 
answer the following:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current hearing impairment is causally 
related to the veteran's military 
service.  The clinical basis for the 
opinion should be set forth in detail.   

5.  The veteran should be afforded VA 
hand examination in order to determine 
the current nature and etiology of 
existing disability in the right hand.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has right hand associated with 
injury, disease or event noted in his 
military service.  In particular, the 
examiner is asked to answer the 
following:  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current right hand disability is causally 
related to the veteran's military 
service, or increased in severity during 
service.  The clinical basis for the 
opinion should be set forth in detail. 

6.  The veteran should be afforded a VA 
examination to determine the nature and, if 
feasible, the etiology of all of his kidney 
condition.  .  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made available 
to the examiner for use in studying the 
case.  Based on a review of the clinical 
record, the examiner is requested to 
provide an opinion as to whether the 
veteran currently has a kidney disorder 
associated with injury, disease or event 
noted in his military service, including 
the report of hematuria in December 1980.  
In particular, the examiner is asked to 
answer the following:  Is it more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran's current kidney 
condition is causally related to the 
veteran's military service.  The clinical 
basis for the opinion should be set forth 
in detail.   

7.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



